DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Status of the Application
Claims 1-5 and 7-18 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/01/2022 are acknowledged. Claims under consideration in the instant office action are claims 1-5 and 7-18.
 Applicants' arguments, filed 08/01/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Westphal (WO 2015/160843, as disclosed in IDS) in view of Caterina (The capsaicin receptor: a heat-activated ion channel in the pain pathway, 1997, Nature, 289, pp. 816-824, as disclosed in IDS) and Woolf (US 2012/0172429).
Rejection
Westphal teaches treating muscle claudication pain due to inactivity or restriction as seen in peripheral artery disease by administering a TRPV1 channel activator (see abstract; pg. 75, third paragraph).  Westphal teaches resiniferatoxin as an embodied TRPV1 channel activator (pg. 3, fourth paragraph; claims 22, 44).  Westphal teaches intrathecal delivery of compositions comprising such compounds (pg. 70, second paragraph).  Westphal teaches such compositions can be used with cilostazol (i.e. anti-platelet agents) (pg. 88, second paragraph).  Westphal teaches treating lower lumbar injuries (pg. 77, third paragraph).
Westphal does not teach administering via epidural injection within the lumbar dorsal root ganglion, or via an epidural injection at one or more of the lumbar regions L1-L5.
Caterina is drawn towards capsaicin receptors, which are a non-selective cation channel that is structurally related to members of the TRP family of ion channels (see abstract).  Caterina teaches that TRPV1 is expressed mainly in the dorsal root ganglion of animal subjects (pg. 821, right column).
Woolf is drawn towards compositions for the treatment of neurogenic inflammation, including pain (see abstract; paragraph 0028).  Woolf teaches such compositions comprising TRPV1 activators such as resiniferatoxin, which can be administered via epidural route (paragraphs 0010-0011; claims 11, 17).
It would have been obvious to one of ordinary skill in the art to administer resiniferatoxin via epidural injection within the lumbar dorsal root ganglion, or via an epidural injection at one or more of the lumbar regions L1-L5, as suggested by Caterina and Woolf, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since resiniferatoxin is conventionally administered via epidural route as taught by Woolf (see claims 11, 17), and  administering the TRPV1 agonist via an epidural injection within the lumbar dorsal root ganglion of the treated subject would maximize the effect of said TRPV1 agonist toward relieving muscle claudication pain in said subject as taught by Caterina and Woolf, with a reasonable expectation of success absent evidence of criticality of the particular steps.  Additionally, Westphal teaches treating lower lumbar injuries (pg. 77, third paragraph), and it would be obvious to one of ordinary skill in the art to determine the precise site of administration of said TRPV1 agonist on said dorsal root ganglion, through routine experimentation, in order to maximize the effect of said TRPV1 agonist toward relieving muscle claudication pain in said subject.
Response to Arguments
	Applicant argues that the mere mention of intrathecal administration in Westphal et al. without guidance as to which of the enormous number of diseases and disorders can be treated by such an administration is insufficient to render the present claims obvious. Indeed, Westphal et al. provide a mechanism of action that precludes the use of intrathecal administration.  The Examiner respectfully disagrees since Westphal et al. does provide guidance for intrathecal administration, for example Westphal et al. teaches that “For intravenous or intrathecal delivery or direct injection, the composition must be sterile and fluid to the extent that the composition is deliverable by syringe. In addition to water, the carrier can be an isotonic buffered saline solution, ethanol, polyol (for example, glycerol, propylene glycol, and liquid polyetheylene glycol, and the like), and suitable mixtures thereof. Proper fluidity can be maintained, for example, by use of coating such as lecithin, by maintenance of required particle size in the case of dispersion and by use of surfactants.” (pg. 70, second paragraph).
Applicant also argues that it is without question that the skilled artisan would have neither the motivation nor expectation of success to administer a TRPVl activator to the spinal cord. Indeed, Westphal et al., Short et al., and Sutherland et al. directly teach against this route of administration because they require an inhibitory signal to be delivered to the spinal cord - not an activator such as a TRPVl activator.  The Examiner respectfully disagrees since although Westphal et al. discloses one mechanism of action for the treatment conditions mediated by TRPV1 activators, Westphal et al. is not limited to such embodiments.  Here, Westphal et al. specifically envisions intrathecal administration of TRPV1 activators, wherein “For intravenous or intrathecal delivery or direct injection, the composition must be sterile and fluid to the extent that the composition is deliverable by syringe. In addition to water, the carrier can be an isotonic buffered saline solution, ethanol, polyol (for example, glycerol, propylene glycol, and liquid polyetheylene glycol, and the like), and suitable mixtures thereof. Proper fluidity can be maintained, for example, by use of coating such as lecithin, by maintenance of required particle size in the case of dispersion and by use of surfactants.” (pg. 70, second paragraph).  Additionally, Westphal et al. does teach that TRPV1 channel activators can treat peripheral artery disease by administering a TRPV1 channel activator (see abstract; pg. 75, third paragraph).  Given that Caterina teaches that TRPV1 is expressed mainly in the dorsal root ganglion of animal subjects (pg. 821, right column), and Woolf teaches compositions comprising TRPV1 activators such as resiniferatoxin, can be administered via epidural route (paragraphs 0010-0011; claims 11, 17), one of ordinary skill in the art would have been motivated to administer a TRPV1 activator to the spinal cord, with a reasonable expectation of success absent evidence of criticality of the particular steps.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Claims 1-5 and 7-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629